Case 1:20-cv-01191-DCJ-JPM Document 19 Filed 03/02/21 Page 1 of 1 PageID #: 92




                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF LOUISIANA
                        ALEXANDRIA DIVISION

 MARK ANTHONY JIMENEZ,                 CIVIL DOCKET NO. 1:20-CV-1191-P
 Petitioner

 VERSUS                                JUDGE DAVID C. JOSEPH

 CHRIS MCCONNELL,                      MAGISTRATE JUDGE JOSEPH H.L.
 Respondent                            PEREZ-MONTES

                                JUDGMENT

       For the reasons stated in the Report and Recommendation (ECF No. 15) of the

Magistrate Judge previously filed herein, and after a de novo review of the record

including the Response in Support filed by Petitioner (ECF No. 18), and having

determined that the findings and recommendation are correct under the applicable

law;

       IT IS ORDERED that the Petition for Writ of Habeas Corpus (ECF Nos. 1, 5)

is DISMISSED for lack of jurisdiction, WITH PREJUDICE as to the jurisdictional

issue, and WITHOUT PREJUDICE as to the merits of Jimenez’s claim.

       THUS, DONE AND SIGNED in Chambers, on this 1st day of March 2021.



                                      _____________________________________
                                      DAVID C. JOSEPH
                                      UNITED STATES DISTRICT JUDGE
